Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2017/068369 wherein US 2019/0054985 to Bladd-Symms et al. (hereinafter “Bladd-Symms”) will be relied upon as a counterpart of WO 2017/068369 for convenience.
Bladd-Symms discloses a cover for a sports board comprising an outer layer of self-reinforcing polypropylene and inner layer of an expanded polypropylene (paragraph 83).  Accordingly, claim 1 is anticipated by Bladd-Symms. 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2013/150472 to Yeragudi et al. (hereinafter “Yeragudi”). 
Yeragudi discloses an impact energy management system comprising an outer shell layer and two foam layers molded below the outer shell layer (abstract and figure 1).  The outer shell layer is made of a self-reinforced polypropylene (page 2).  A middle foam layer is made of a high density foam whereas an inner foam layer . 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2014/0329060 to Vivier et al. (hereinafter “Vivier”). 
Vivier discloses a panel comprising a substrate board and a lamina attached to the substrate (abstract).  The substrate board is made of a polystyrene foam, a phenolic foam or a polyurethane foam (paragraph 23). The lamina is made of a self-reinforced polypropylene (paragraph 35).  Accordingly, claim 1 is anticipated by Vivier. 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP 1 852 938 to McNair et al. (hereinafter “McNair”). 
McNair discloses an antenna housing comprising an electromagnetic window portion through which electromagnetic signals are passed wherein a wall of the electromagnetic window comprises a multilayer structure: a foam layer sandwiched between two outer layers of self-reinforced polypropylene (abstract and figure 2b).   Accordingly, claim 1 is anticipated by McNair. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788